Citation Nr: 1821625	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee strain.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.

3.  Entitlement to service connection for hematuria.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for vomiting blood.

6.  Entitlement to service connection for diabetes mellitus type II.

7.  Entitlement to special monthly compensation (SMC) for aid and attendance allowance for the Veteran's spouse.




ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to August 1996 and from October 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 (knees) and February 2014 (hematuria, hypertension, vomiting blood, diabetes, and aid and attendance for spouse) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015 and April 2017, the Board remanded the appeal for increased ratings for the right and left knees for additional development.  The matter is once again before the Board.

On his appeal on a VA Form 9 dated in April 2015, the Veteran requested a Board hearing on the issues of entitlement to service connection for hematuria, hypertension, vomiting blood, and diabetes.  However, in December 2017, the Veteran indicated that he wished to withdraw his request for a Board hearing.  On his appeal on a VA Form 9 dated in June 2016, the Veteran requested a Board hearing on the issue of entitlement to aid and attendance for his spouse.  However, in July 2016, the Veteran indicated that he wished to withdraw his request for a Board hearing.  As such, the Board may proceed.

In November 2017, after certification of the appeal, the Veteran's attorney, Penelope Gronbeck, revoked her representation and withdrew as the Veteran's representative for the issues on appeal.  The record reflects that written notice was provided to both the Veteran and VA. In January 2018, the Board found the motion to withdraw met the criteria set forth in 38 C.F.R. § 20.608.  The Veteran has not indicated that he desires another representative, thus, the Board will proceed under the assumption that he wishes to represent himself.  See 38 C.F.R. § 20.608(a) (2017).

The issues of entitlement to service connection for hypertension, vomiting blood, and diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability has not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or lateral instability; or impairment of the tibia or fibula.

2.  The evidence shows right knee meniscal impairment with pain, locking, swelling, weakness, and stiffness.

3.  The Veteran's left knee disability has not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

4.  Hematuria had its onset during active service.

5.  There is no evidence that the Veteran's spouse requires regular aid and attendance of another.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2017).

2.  The criteria for a separate rating of 20 percent rating for episodes of right knee cartilage "locking," pain, and joint effusion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2017).

3.  The criteria for a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2017).

4.  The criteria for service connection for hematuria have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for SMC by reason of the Veteran's spouse being in need of aid and attendance have not been met.  38 U.S.C. § 1115 (2012); 38 C.F.R. §§  3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As to the Veteran's claim for aid and attendance for his spouse, the Board notes that in November 2013, the RO requested that the Veteran have his spouse's doctor fill out the enclosed medical statement and return the form.  It was emphasized that the form must be signed by a physician.  As the requested form has not been submitted, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating - Knees

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran filed a claim for an increased rating for his service-connected right and left knee disabilities which was received by VA in April 2011.

The Veteran is currently assigned a 10 percent disability rating for a right knee strain under Diagnostic Code 5299-5260 and a 10 percent disability rating for a left knee strain with degenerative spurs under Diagnostic Code 5010-5260.  Under 38 C.F.R. § 4.27, unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's right and left knee disabilities have been rated under DC 5260 based on limitation of flexion of the leg.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

      Factual Background 

Reviewing the relevant evidence of record, in a statement dated in May 2011, the Veteran reported experiencing daily knee pain coupled with night swelling.  He reported that he has to wear knee braces on both knees for stability, and without them his knees tend to buckle.  

On VA examination in May 2011, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and pain.  He denied experiencing heat, redness, deformity, tenderness, drainage, effusion, subluxation or dislocation.  He reported experiencing flare-ups as often as once a day lasting for 24 hours.  He described the severity as 10/10.  He indicated flare-ups were precipitated by physical activity and stress and alleviated by rest and aspirin.  During flare-ups, he reported functional impairment of an inability to carry heavy loads and limited range of motion.  He reported difficulty with standing and walking.  He reported use of knee braces.  He denied any surgery or incapacitation.  He reported the following overall functional impairments: inability to climb, carry heavy objects, bend, or squat without pain.

On physical examination, the Veteran walked with an antalgic gait due to knee and back pain.  The examiner described his walk as unsteady due to knee and back pain.  The examiner noted that the Veteran required a knee brace due to pain while ambulating.  The right knee showed instability, abnormal movement, weakness, tenderness, and guarding of movement.  There were no signs of edema, effusion, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  The left knee showed abnormal movement, weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, effusion, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  Examination of the right knee revealed locking pain and crepitus.  There was no genu recurvatum.  Examination of the left knee revealed locking pain.  There was no genu recurvatum or crepitus.  There was no ankylosis of the knees.  Range of motion of the right knee was 45 degrees flexion with pain and normal extension.  There was no additional limitation of motion following repetitive-use.  Range of motion of the left knee was 68 degrees flexion with pain and normal extension.  There was no additional limitation of motion following repetitive-use.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was abnormal with a severe degree of severity.  The examiner found the effect of the knee disability on the Veteran's daily activity was limited walking up to 300 feet in ten minutes and difficulty playing with six year old son.  In an addendum to the examination report, it was noted that right knee x-ray imaging showed normal mineralization, no fractures or osseous abnormalities, well-maintained joint spaces, and no effusion or soft tissue calcifications.  Left knee x-ray imaging revealed small osteophytic degenerative spurs at the anterior patella.

In a VA treatment record dated in October 2011, the Veteran was issued bilateral knee sleeves with knee joints.

In the Veteran's March 2012 notice of disagreement, he argued that he qualified for a higher rating based on recurrent lateral instability.  He noted that he had been prescribed two knee braces by VA for support because of this instability.  In the Veteran's appeal on a VA Form 9 dated in October 2012, he again argued that he should receive a higher rating due to instability.  He again noted that he had to wear knee braces for instability.  In a February 2013 submission, the Veteran's representative at the time indicated that the Veteran reported weakness, swelling stiffness, and periodically giving way with a low tolerance for fatigue in the bilateral knees.  The representative noted that the Veteran had been prescribed with knee braces and examination noted severe instability on the right.  In a November 2013 statement, the Veteran reported that he continued to be treated for recurring knee pain and instability of the joints requiring him to wear two braces daily.  In a December 2013 statement, the Veteran continued to discuss the instability of his knee.  He argued that the instability and pain were grounds for a higher rating.

In November 2014, the Veteran was afforded a VA examination of the left knee only.  The examiner noted a diagnosis of left knee strain with degenerative spurs.  The Veteran reported that he was unable to wear a left knee brace regularly due to discomfort.  He noted that the knee would swell after working hard, such as mowing the lawn.  He noted treatment with soaks in the hot tub and pain medication.  He reported a grinding to the left knee.  He denied any surgeries.  The Veteran reported flare-ups involving knee pain, swelling, and locking usually occurring daily, but depending on activities.  He noted that the flare-ups lasted a couple of hours and limited his ability to perform activities.  

Left knee flexion was to 120 degrees with pain.  Left knee extension was normal and did not have objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran had the following functional loss: less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  The examiner found that pain could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner was not able to describe any such additional limitation in degrees of additional range of motion loss because the Veteran was unable to replicate the estimated limitation at the time of examination.

The Veteran had tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength was 5/5.  The anterior instability, posterior instability, and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have a meniscal condition, joint replacement, or arthroscopic knee surgery.  The Veteran reported occasional use of a brace for knee pain.  The examiner noted that x-ray imaging documented degenerative arthritis.  The examiner found that the Veteran's knee disability impacted his ability to work, noting that he could only walk about a half mile at one time, walk two miles during an eight-hour day, stand/sit about 30 minutes at one time, and stand/sit a few times daily in about 30 minute intervals about one to three hours in an eight-hour day.  For example, the Veteran reported that he could walk through Walmart, but has pain and swelling with prolonged standing.

Pursuant to the April 2017 Board remand, the Veteran was afforded another VA examination for his knees in May 2017.  The examiner noted a diagnosis of bilateral knee strain.  The Veteran reported that since his last examination, his right knee tends to "give way" more when he climbs stairs to his second floor apartment, and his left knee feels more "inflamed" at night than before.  He reported he normally wears braces on both knees, but did not bring them to the examination.  He described constant pain in both knees, dull in the morning and increasing with activity during the day.  He noted that by afternoon, his right knee felt "tight" which improved with ice, ace, and knee sleeve.  He noted symptoms of a constant severity on a day-to-day/week-to-week basis.  He reported sometimes having a sensation of instability of the left knee but no falls when climbing stairs.  He reported that his right knee would sometimes "buckle," resulting in two falls.  He also reported that his right knee sometimes "locks" and it takes about ten minutes to get it to bend, followed by "muscle spasms" in that leg.  He noted that this occurred about three times per month.  The Veteran denied flare-ups.  He reported functional loss as his bilateral knee condition prevented him from "crawling up onto trucks" during his previous work as a mechanic and caused difficulty in climbing ladders and stairs.

Range of motion of the right knee was normal and without pain.  There was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with no additional functional loss.  The examiner indicated that the Veteran was not examined immediately after repetitive-use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, explaining that the Veteran was not examined with repeated use over time.  Range of motion of the left knee was normal and without pain.  There was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with no additional functional loss.  The examiner indicated that the Veteran was not examined immediately after repetitive-use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, explaining that the Veteran was not examined with repeated use over time.  The examiner indicated that the Veteran had pain with weight bearing because he used his hands to push on his thighs to arise from sitting in a chair in the examination room; however, his gait was stable and a limp was not noted.

Muscle strength was 5/5.  Ankylosis was not present.  There was no history of recurrent subluxation, recurrent effusion, or lateral instability.  There was no joint instability of either knee.  The Veteran did not have a meniscus condition.  The examiner did not find any warmth, swelling, effusion, or locking of the knees.  The Veteran reported daily use of knee braces.  

The examiner indicated that there was no x-ray evidence of arthritis.  The examiner explained that although x-rays of the bilateral knees taken in 2007 were reported to have shown "mild osteoarthritis," multiple repeat x-rays done in subsequent years did not show this finding.  The examiner explained that "osteoarthritis" is a chronic joint condition that does not "resolve" radiologically over time, thus it is more likely than not that the finding of "osteoarthritis" of the bilateral knees on the 2007 x-rays was in error.  The examiner explained that the finding of "spurring" of the left patella on subsequent x-rays is most likely a result of chronic inflammation with calcium deposition in the patellar tendon as a result of a chronic left knee "strain" condition, and is not reflective of true intra-articular left knee joint "osteoarthritis."  The examiner explained further that the meniscal "cyst" noted on magnetic resonance imaging (MRI) of the left knee in 2003 was likely an incidental finding, as there was no evidence of a history of meniscal injury or tear found in records or on examination.

The examiner found that the Veteran's knee disabilities could be expected to impair his ability to perform higher impact activities such as running, jumping, climbing, or bearing very heavy loads.  The examiner noted that evidence was not found to support increasing amount of disability due to knee condition in recent years.

With respect to the noted disparities in the 2011 examination report and the 2014 examination report, the examiner noted that the principle difference is that the Veteran's range of motion in flexion in the left knee was recorded as much less in 2011 than it was in 2014.  The examiner noted that the difference in those two examinations could not be explained without conjecture, but one possible reason is that the Veteran's bilateral knee condition (and range of motion) improved between 2011 and 2014.  The examiner noted further that the Veteran had full range of motion on current examination.  

With respect to the 2011 diagnosis of "right knee instability," the examiner explained that it appeared this diagnosis was based solely on the finding on physical examination of "severely abnormal meniscal test," even though on physical examination that day the testing of "stability" of the knee (ACL/PCL/MCL/LCL) was noted to be normal.  The examiner explained that the diagnosis of "instability" of the knee at that time was not likely to be correct, as a true diagnosis of instability would be expected to show evidence of laxity of at least one of those four ligaments (ACL/PCL/MCL/LCL) on examination.  The examiner noted that a common test for meniscal injury is the McMurray test, which was negative bilaterally on examination.  The examiner explained that it is not clear what meniscal test was used by the 2011 examiner, but a positive test for a meniscal injury is designed to detect a meniscal injury and not knee joint "laxity."  The examiner indicated that evidence of right knee "instability" was not found.

Finally, the examiner noted that although a small effusion was noted in the left knee on the 2003 MRI, evidence of "recurrent" effusion is not noted on the previous examinations or the current examination.

	Analysis

Following a review of the evidence and the Veteran's contentions, the Board finds that the symptomatology and findings associated with the Veteran's right and left knee disabilities do not warrant disability ratings in excess of 10 percent.  
The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in his right or left knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

As noted above, that right knee pain range of motion was, at its worst, 0 to 45 degrees on the right on VA examination in May 2011.  His extension was limited to 45 to 0 degrees.   On the same examination, his left knee pain range of motion was, at its worst, 0 to 68 degrees on the left while his extension was limited to 60 to 0 degrees.   

Therefore, because right and left knee flexion is not limited to 30 degrees or less and right and left knee extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

The May 2011, November 2014, and May 2017 VA examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners,  to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  Notably, when asked about functional impairment and loss at the VA examinations, the Veteran reported having less movement than normal, disturbance of locomotion, an inability to carry heavy loads, and interference with sitting, standing, and walking.  

While the VA examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the May 2017 examiner explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the May 2011, November 2014, and May 2017 VA examinations.  See DeLuca, supra.  The Board further finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an evaluation in excess of 10 percent.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point during the appeal period.  Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Additionally, while the Veteran complains of instability of the bilateral knees, particularly the right knee, there is no showing of instability.  In this regard, none of the examination reports revealed evidence of left knee instability.  The Board acknowledges that the May 2011 VA examiner found severe instability of the right knee.  However, the examiner indicated that the anterior and posterior cruciate ligaments stability test and the medial and collateral ligaments stability test of the right knee were within normal limits.  The examiner instead noted that the medial and lateral meniscus test of the right knee was abnormal with a severe degree of severity.  Based on this finding, the May 2011 examiner diagnosed severe instability, right knee strain.  

However, the May 2017 VA examination report did not show instability of the right knee, even upon specific instability testing.  The May 2017 examiner addressed the May 2011 examiner's diagnosis of "right knee instability" and explained that it appeared this diagnosis was based solely on the finding on physical examination of "severely abnormal meniscal test," even though on physical examination that day the testing of "stability" of the knee (ACL/PCL/MCL/LCL) was noted to be normal.  The examiner explained that the diagnosis of "instability" of the knee at that time was not likely to be correct, as a true diagnosis of instability would be expected to show evidence of laxity of at least one of those four ligaments (ACL/PCL/MCL/LCL) on examination.  The examiner explained that it is not clear what meniscal test was used by the May 2011 examiner, but a positive test for a meniscal injury is designed to detect a meniscal injury and not knee joint "laxity."  The examiner indicated that evidence of right knee "instability" was not found.  

Given the above detailed explanation, the Board finds the May 2017 examination findings of no instability of the right knee more probative than the May 2011 findings.  As the most probative medical findings showed no objective evidence of laxity or subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a left or right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, as the preponderance of the evidence is against the claims for ratings in excess of 10 percent for service-connected right and left knee disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for right knee dislocated semilunar cartilage, as a result of locking, pain, and effusion into the joint that the Veteran experiences.  According to the rating schedule, a Veteran is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258.  Although none of the examination reports noted effusion, the Veteran has consistently reported that his right knee symptoms throughout the appeal period have included pain, stiffness or "locking," and swelling.  See, e.g., May 2011 statement (reporting swelling and buckling), May 2011 examination report (reporting swelling, locking, and pain with objective findings of locking and pain), and May 2017 examination report (reporting locking, buckling, stiffness, and pain).  Moreover, the May 2011 examiner indicated that the medial and lateral meniscus test of the right knee was abnormal with a severe degree of severity.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and assign a separate 20 percent disability rating for the right knee for the entire period on appeal under Diagnostic Code 5258 to compensate the Veteran for his symptoms of right knee dislocated semilunar cartilage.  See 38 C.F.R. § 4.20; see also Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that the evaluation of a knee disability under DC 5257 and DC 5260 or 5261 do not preclude, as a matter of law, a separate evaluation under DC 5258).  However, there have been no abnormal findings with respect to the Veteran's left knee meniscus, and the evidence does not show frequent episodes of locking, pain, and effusion to warrant a separate evaluation under this diagnostic code for the left knee.

Service Connection - Hematuria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking entitlement to service connection for hematuria.  He contends that his hematuria manifested while on active duty and continues to be present, often occurring after modest activity, such as walking or swimming.  He notes further that he had hematuria several times during service.

The Veteran's service treatment records show treatment for blood in urine.  During the Veteran's first period of active duty service, in April 1996, it was noted that there was blood in the Veteran's urine.  The assessment was urinary tract infection.  That same month, the Veteran was assessed with hematuria probably secondary to cystitis versus a urinary tract infection.  In a urology consultation that same month, the Veteran complained of hematuria for one and a half weeks.  The provisional diagnosis was hematuria, rule out obstructive uropathy.  That same month, the Veteran had follow up treatment for his hematuria.  The assessment was hematuria.  In May 1996, it was noted that the Veteran's urinary tract infection/hematuria had resolved.  

During the Veteran's second period of active duty service, in a sworn statement dated in November 2003, the Veteran reported that after performing sit-ups during a PT test, he felt a sharp pain, then was on the ground spitting blood.  He reported that he was immediately transported to the emergency room, where blood was discovered in his urine.  He noted that he was treated and discharged from the emergency room.  In a line of duty determination dated in November 2003, an initial diagnosis of hematuria was rendered.  It was noted that this occurred during active duty.  In a statement of medical examination and duty status dated in November 2003, the "injury" was listed as "blood in urine poss kidney stone."  It was again noted that the Veteran was on active duty at Fort Hood, Texas at the time of this injury.

In a January 2014 VA examination, the examiner noted a diagnosis of hematuria of an unknown etiology.  The examiner provided a negative nexus opinion.  The examiner noted that a November 2003 statement of medical examination and duty status and line of duty injury, disease, or illness notification indicated the Veteran had blood in his urine...possible kidney stone.  The examiner noted that urinalysis on current examination revealed "RBC and occult blood."  The examiner opined that the Veteran continued to have hematuria since active duty of an unknown etiology.

The Board finds that although the January 2014 opinion was negative, the rationale provided by the January 2014 VA examiner supports a finding that the Veteran's current hematuria is the same that began in service.  Although the cause of the hematuria is not clear from the record, service connection is nonetheless warranted as the January 2014 examiner stated that the current hematuria is the same as that which began in service.  Therefore, based on the evidence of record and after resolving the benefit-of-the-doubt in favor of the Veteran, the Board finds that the current hematuria had its onset during military service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for hematuria is warranted.

Aid and Attendance for Spouse

The Veteran is seeking entitlement to SMC based on aid and attendance for his spouse.  In October 2013, the Veteran claimed that his wife was temporarily totally disabled for the next five months due to back surgery, and as a result, he has had an added expense of having someone to assist with her.  

Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  38 U.S.C. §§ 1114, 1115. The need for aid and attendance means helplessness as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  In this regard, the Veteran's spouse will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

Here, the Veteran has made no allegations that his spouse is blind or in a nursing home; in fact, his statements show they still live in a home together.  He has also not stated she uses any special prosthetic or orthopedic appliances which cannot be done without aid.  Instead, the Veteran has indicated that his spouse required the assistance of another person for a period of approximately five months following her back surgery.  In support of his claim, the Veteran submitted a Workers' Compensation Court Form 5 which noted a lumbar injury in April 2011.  The form indicated that the Veteran's wife was examined in June 2013 and remained temporarily totally disabled.  This form did not indicate how long the Veteran's spouse would remain totally disabled.  The Veteran also submitted a lay statement dated in October 2013 from M. T., who indicated she was hired by the Veteran to care for his spouse after her back surgery in May.  M. T. indicated that the Veteran's spouse was totally disabled, and required help bathing, getting dressed, and being driven to doctor appointments.  M. T. did not indicate how long the Veteran's spouse would require her assistance.  

Although the evidence of record suggests the Veteran's spouse may have required the assistance of another person for a period of time following back surgery, the Veteran has not submitted a signed medical statement from his wife's physician confirming the date of her back surgery, the specific limitations following the surgery, and the timeframe of her need for assistance following her back surgery, as requested.  As such, the record does not contain sufficient medical evidence to support the claim that the Veteran's spouse required regular aid and attendance for a period of five or more months following back surgery.  Thus, there is currently no competent medical evidence to establish a factual basis that the Veteran's spouse required regular aid and attendance.  38 C.F.R. § 3.351(c)(3). 

The Board is sympathetic to the Veteran's claim and encourages the Veteran to seek help from an accredited Veterans Services Organization to obtain and submit a signed medical statement or a VA Form 21-2680,  Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, from his spouse's physician, and then again seek a claim for aid and attendance for his spouse if he feels she meets the criteria for this benefit.

Thus, the criteria for SMC aid and attendance for the Veteran's spouse have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.  



ORDER

Entitlement to a rating in excess of 10 percent for right knee strain is denied.

Entitlement to a separate 20 percent rating for right knee dislocated semilunar cartilage is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  

Entitlement to a rating in excess of 10 percent for left knee strain is denied.

Entitlement to service connection for hematuria is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Entitlement to SMC for aid and attendance for the Veteran's spouse is denied.


REMAND

Hypertension

The Veteran contends that his hypertension manifested on active duty.  He points to several screenings he received for hypertension during his active duty service, noting a series of tests over a span of a week.  He contends that he continued to receive treatment for hypertension at VA in the form of medication.  

Though there is no diagnosis of hypertension in service, the record does show elevated blood pressure readings during the Veteran's first period of active duty service.  In this regard, in April 1996, an assessment of rule out hypertension was noted.  That same month, the Veteran underwent serial blood pressure readings.  His standing blood pressure was recorded as 120/76, 150/76, and 120/75, and his lying blood pressure was recorded as 118/80, 140/80, and 142/80.  In a subsequent April 1996 service treatment record, it was noted that the Veteran was negative for hypertension.  During the Veteran's second period of active duty service, in December 2003, the Veteran's blood pressure was again elevated at 153/83.

Moreover, post-service VA treatment records shortly after service again showed elevated blood pressure readings.  In a December 2004 VA treatment record, the Veteran was diagnosed with uncontrolled hypertension.  However, his blood pressure readings at this time (recorded as 140/90, 145/69, and 157/76) did not meet VA's regulatory definition of hypertension.  An April 2005 VA treatment record again noted elevated blood pressure.  In March 2006, the Veteran gave a history of hypertension, and reported that he took blood pressure medications that morning as scheduled.  A diagnosis of hypertension was again noted in June 2008.

In light of the foregoing and under the duty to assist, a VA examination is required.

Vomiting Blood
      
The Veteran seeks service connection for a disability manifested by vomiting blood.  The Veteran claims that a November 2003 service treatment record showed vomiting blood after strenuous activity that has continued to be a problem.

The Veteran's service treatment records during both inactive and active duty showed complaints related to vomiting and coughing up blood in relation to gastrointestinal and respiratory issues.  During the Veteran's reserve service, he complained of vomiting possibly related to gastrointestinal issues on several occasions.  In May 1999, the Veteran complained of vomiting for the past four days.  He noted that he was vomiting blood that day.  In a statement of medical examination and duty status dated in August 2000, it was noted that the Veteran was evaluated for coughing up blood.  The determination was that the Veteran had a lung infection/bronchitis injury caused by dust in the field while in the line of duty.  During the Veteran's second period of active duty service, in a sworn statement dated in November 2003, the Veteran reported that after performing sit-ups during a PT test, he felt a sharp pain, then was on the ground spitting blood.  He reported that he was immediately transported to the emergency room, where blood was discovered in his urine.  In a line of duty determination dated in November 2003, an initial diagnosis of hematuria was rendered.  It was noted that this occurred during active duty.  In a statement of medical examination and duty status dated in November 2003, the "injury" was listed as "blood in urine poss kidney stone."  

Post-service treatment records do not reveal any clinical medical findings pertaining to vomiting blood.  However, in a VA treatment record dated in December 2004, the Veteran reported a history of coughing up blood since returning in March from active duty.  In a VA respiratory examination dated in January 2014, the examiner found no diagnosed respiratory condition and no pathology to render a diagnosis for vomiting blood.  The examiner provided a negative nexus opinion, finding that although the Veteran was treated for a lung infection/bronchitis in service in August 2000, current examination did not reveal bronchitis or any other lung infection.

Although the January 2014 VA examiner did not find any diagnosed respiratory condition to account for the Veteran's complaints of vomiting blood, the evidence of record suggests that his complaints may instead be related to a gastrointestinal issue.  In light of the foregoing and under the duty to assist, a VA gastrointestinal examination is required to clarify whether the Veteran has a diagnosed disability manifested by vomiting blood that is related to his active duty service.

Diabetes Mellitus

The Veteran contends that he developed diabetes mellitus in service, but it did not get noticed by VA until 2007.  He reports that he noticed an insatiable craving for fluids and other symptomatology during service but never complained because he did not realize these were symptoms of diabetes at the time.

The Veteran's service treatment records do not contain a diagnosis of diabetes mellitus during service.  Post-service VA treatment records note an onset of diabetes mellitus in July 2008.  However, lab results shortly after the Veteran's discharge from his second period of active duty service appear to show elevated albumin, glucose, and BUN levels.  See December 2004 Big Spring VAMC lab results (showing albumin at 5.2 g/dL, glucose at 150mg/dL, and BUN at 11 mg/dL).  

In light of the foregoing and under the duty to assist, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of his claimed hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by or aggravated by his active duty service?

The examiner should consider the Veteran's treatment records, which contain evidence of elevated blood pressure, including during his active duty service, shortly after service, and through the present.  The examiner should explain how the Veteran's current disability relates to his medical history.

A complete rationale must be provided for any opinion expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for a VA gastrointestinal examination with an appropriate medical professional to determine the nature and etiology of his claimed disability manifested by vomiting blood.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a) Identify any currently diagnosed disability manifested by vomiting blood.

(b) If the Veteran has a disability manifested by vomiting blood, is it as least as likely as not (a 50 percent or greater probability) that the disability was caused by or aggravated by the Veteran's active duty service?

The examiner should consider the Veteran's treatment records, which contain evidence of complaints of vomiting and coughing up blood, including during his inactive duty service, active duty service, and shortly after service.  The examiner should explain how the Veteran's current disability relates to his medical history.

A complete rationale must be provided for any opinion expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of his claimed diabetes mellitus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus was caused by or aggravated by his active duty service?

The examiner should consider the Veteran's treatment records, which contain evidence of elevated albumin, glucose, and BUN levels shortly after service.  See December 2004 Big Spring VAMC lab results.  The examiner should also consider the Veteran's reports of diabetes symptomatology, such as an insatiable craving for fluids, during service.  The examiner should explain how the Veteran's current disability relates to his medical history.

A complete rationale must be provided for any opinion expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


